Title: To John Adams from Harriet Welsh, 10 July 1821
From: Welsh, Harriet
To: Adams, John


				
					Dear Sir
					Boston July—10th. 1821.
				
				As Louisa informs me you choose to have my request addressed directly to yourself respecting a conversation between you Mr. S. Adams and others previous to the nomination of Gen Washington by you to the command of the army, during the revolution, I shall do it very briefly, by asking to have that conversation and the debate which ensued upon the nomination took place in Congress,—recorded by you; in any form you think proper, if it has not already been done.—I am very glad to hear by John that you are better and hope you make generous use of the juice of the grape—& that it may much longer preserve you in strength to be the vintager of that renown which is implanted so firmly—that it must ever increase in strength  / with sentiments of unfeigned respect / & affection believe allow me— / to subscribe myself / your friend
				
					H Welsh
				
				
			